United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0796
Issued: August 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2016 appellant filed a timely appeal from a September 11, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $41,597.88 overpayment of
compensation; (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment; and (3) whether OWCP properly required repayment of the overpayment by
deducting $253.85 from appellant’s compensation payments every four weeks.
FACTUAL HISTORY
On August 1, 2009 appellant, then a 65-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that she sustained upper extremity conditions due to performing her
1

5 U.S.C. § 8101 et seq.

repetitive work duties over time, including hand stamping returned mail, sorting returned mail
into a modified case, culling waste mail, and counting mail. OWCP accepted bicipital
tenosynovitis and impingement of her right shoulder.2
Appellant did not stop work when she filed her claim, but she continued performing
modified-duty work until September 3, 2009 when the employing establishment could no longer
provide work to accommodate her. She received disability compensation on the daily rolls
beginning September 3, 2009 and on the periodic rolls beginning March 14, 2010.
In a memorandum dated August 21, 2014, the Social Security Administration (SSA)
advised OWCP that appellant had been in receipt of age-based retirement SSA benefits since
January 1, 2010 that were partially based upon work in civilian federal service. A form
completed by SSA showed the SSA rate with Federal Employees Retirement System (FERS) and
without FERS for the years 2010, 2011, 2012, 2013, and 2014. These figures were used to
calculate the amount that appellant’s FECA wage-loss compensation should have been offset
during the above-noted years. Other documents of record reveal that her FECA compensation
was adjusted to reflect the SSA offset of $701.08 effective September 21, 2014. This SSA offset
was to be deducted from her compensation check every 28 days. As of October 8, 2014,
appellant’s net 28-day compensation was $2,122.80.
A memorandum dated September 23, 2014 explains how OWCP used the figures
provided by the SSA to calculate FECA compensation offset for the period of the overpayment,
January 1, 2010 to September 20, 2014. The memorandum shows that the total amount of the
overpayment was $41,597.88.
In an October 8, 2014 notice, OWCP advised appellant of its preliminary determination
that she received a $41,597.88 overpayment of compensation for the period January 1, 2010 to
September 20, 2014 because she had received a prohibited dual benefit due to the fact that she
received SSA benefits based on age during this period while simultaneously receiving FECA
wage-loss compensation. It explained that it was required to institute an offset of FECA
compensation, reducing FECA compensation benefits by the amount of the SSA retirement
benefits attributed to her federal services. OWCP also made a preliminary determination that
appellant was not at fault in the creation of the overpayment because it was not considered
reasonable that she would have known about the offset requirements. It advised her that she
could submit evidence challenging the fact, amount, or finding of fault and request waiver of
recovery of the overpayment. OWCP informed appellant that she could submit additional
evidence in writing or at prerecoupment hearing, but that a prerecoupment hearing must be
requested within 30 days of the date of the written notice of overpayment. It requested that she
complete and return an enclosed financial information questionnaire (Form OWCP-20) within
30 days even if she was not requesting waiver of recovery of the overpayment.

2

Under a separate claim file, OWCP accepted in 2005 that appellant had sustained a strain and impingement of
her left shoulder due to performing her repetitive work duties over time. On March 23, 2006 appellant underwent
OWCP-authorized arthroscopic left shoulder surgery with debridement, subacromial decompression, and
acromioplasty. She stopped work on March 20, 2006 and returned to work in a modified-duty position on
July 28, 2006. The file for this claim has been doubled with the file for the present claim.

2

On November 7, 2014 OWCP received a partially completed Form OWCP-20 in which
appellant requested waiver of recovery of the overpayment, but the form did not contain
information about monthly income or expenses.
Appellant requested a telephonic prerecoupment hearing with an OWCP hearing
representative regarding the $41,597.88 overpayment of compensation. During the hearing held
on June 24, 2015 she testified that she had not been aware that she had been receiving incorrect
FECA benefits for such a long period. Appellant testified that she received $1,574.00 per month
in SSA benefits and $2,317.84 per month in FECA compensation for a total income of $3,891.84
per month. She provided extensive testimony at the hearing regarding her monthly expenses.3
Appellant claimed $932.00 for mobile home mortgage payments, $560.00 for mobile home
space rent (which included gas, electricity, and water), $400.00 for food, support group
expenses, and toiletries, $125.00 for water prescribed by a physician, $100.00 for clothing,
$75.00 for cellphone, $167.00 for cable, $90.00 for home phone, $124.00 for furniture loan
monthly repayment, $68.00 for automobile insurance monthly payment, $204.00 for Springleaf
loan monthly repayment, $220.00 for owed state and federal taxes monthly payment, $100.00 for
yard work monthly payment, $100.00 for housework monthly payment, $150.00 for
miscellaneous expenses, $22.00 for Experian credit reports, $250.00 for gas, $50.00 for out of
pocket medication monthly expenses, $8.45 for garbage collection, yearly total prorated for
monthly payment, $10.17 for yearly tax preparation fees, prorated for monthly payment, $75.00
for life insurance, and $47.00 for automobile repairs, yearly total pro-rated for monthly payment.
These figures add up to claimed monthly expenses of $3,877.62.
By decision dated September 11, 2015, OWCP’s hearing representative determined that
appellant received a $41,597.88 overpayment of compensation for the period January 1, 2010 to
September 20, 2014 due to a prohibited dual payment received because SSA benefits had not
been properly offset against FECA compensation for this period. He found that she was not at
fault in the creation of the overpayment, but that the overpayment was not subject to waiver.
The hearing representative reviewed the documentation of record and concluded that appellant
had $3,891.84 in monthly income and $3,530.62 in monthly expenses, and thereby her monthly
income exceeded her monthly ordinary and necessary expenses by $361.22.4 He required
repayment of the overpayment by deducting $253.85 from her compensation payments every
four weeks.
3

Appellant testified that she had no monthly payment related to credit cards. She indicated that she had no
significant assets in that she only had a little money in a checking account (about $14.00) and that she did not have a
401(k) plan, retirement fund, or Thrift Savings Plan account. After the hearing, appellant submitted a packet
containing financial documentation and an updated, completed Form OWCP-20 dated July 24, 2015. The Board
notes that some of the claimed expenses listed below reflect clarifications appellant made in these documents.
4

The hearing representative found that the documentation of record did not support some claimed expenses or
only supported portions of them. He found that appellant established the following monthly expenses: $932.00 for
mobile home mortgage payments, $560.00 for mobile home space rent (which included gas, electricity and water),
$300.00 for food, $125.00 for water prescribed by a physician, $50.00 for clothing, $75.00 for cellphone, $167.00
for cable, $90.00 for home phone, $124.00 for furniture loan monthly repayment, $68.00 for automobile insurance
monthly payment, $204.00 for Springleaf loan monthly repayment, $220.00 for owed state and federal taxes
monthly payment, $100.00 for yard work monthly payment, $100.00 for housework monthly payment, $50.00 for
miscellaneous expenses, $250.00 for gas, $50.00 for out of pocket medication monthly expenses, $8.45 for garbage
collection, yearly total prorated for monthly payment, $10.17 for yearly tax preparation fees, prorated for monthly
payment, and $47.00 for automobile repairs, yearly total prorated for monthly payment.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay or
remuneration of any type from the United States.6 Section 10.421 of the implementing
regulations provides that an employee may not receive compensation for total disability
concurrently with separation pay.7 FECA Bulletin No. 97-9 states that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.8 When OWCP discovers concurrent
receipt of benefits, it must declare an overpayment in compensation and give the usual due
process rights.9
ANALYSIS -- ISSUE 1
The record supports that appellant received FECA wage-loss compensation beginning in
September 2009 and that she received SSA benefits beginning on January 1, 2010. The portion
of the SSA benefits she earned as a federal employee was part of her FERS retirement package,
and the receipt of benefits under FECA and federal retirement benefits concurrently is a
prohibited dual benefit.10
Appellant’s FECA compensation was not offset until
September 21, 2014. The SSA notified OWCP of the applicable SSA rates for that period and
their effective dates. Based on these rates, OWCP was able to calculate the dual benefit
appellant had received from January 1, 2010 to September 20, 2014, which yielded an
overpayment of compensation in the amount of $41,597.88. The record includes an
overpayment worksheet explaining the overpayment calculation.
The Board finds that OWCP properly determined that appellant had received a
$41,597.88 overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.11 These statutory
guidelines are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
5

5 U.S.C. § 8102(a).

6

Id. at § 8116(a).

7

20 C.F.R. § 10.421(d); see L.J., 59 ECAB 264 (2007).

8

FECA Bulletin No. 97-9 (issued February 3, 1997).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17.d (4) (April 1996).

10

Supra note 8.

11

See Robert Atchison, 41 ECAB 87 (1989).

4

overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”12 If OWCP finds a claimant to
be without fault in the matter of an overpayment, then in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
or her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.13 According to 20 C.F.R.
§ 10.437, recovery of an overpayment is considered to be against equity and good conscience
when an individual who received an overpayment would experience severe financial hardship
attempting to repay the debt and when an individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.14 To establish that a valuable right has been relinquished, it must be shown that the
right was in fact valuable, that it cannot be regained and that the action was based chiefly or
solely in reliance on the payments or on the notice of payment.15
ANALYSIS -- ISSUE 2
The Board finds that the documentation of record supports that appellant had $3,891.84
in monthly income and $3,530.62 in monthly expenses, and thereby her monthly income
exceeded her monthly ordinary and necessary expenses by $361.22. The OWCP hearing
representative properly arrived at these figures by carefully reviewing the documentation and
determining that it did not support some claimed monthly expenses or only supported portions of
them.
The Board further finds that appellant has not established that recovery of the
overpayment would defeat the purpose of FECA because she has not shown both that she needs
substantially all of her current income to meet ordinary and necessary living expenses and that
her assets do not exceed the allowable resource base. As noted above, appellant’s monthly
income exceeds her monthly ordinary and necessary expenses by $361.22. As her current
income exceeds her current ordinary and necessary living expenses by more than $50.00 she has
not shown that she needs substantially all of her current income to meet current ordinary and

12

5 U.S.C. § 8129(b).

13

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his or her monthly income to meet
current and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00.
Assets must not exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual with a spouse
or dependent plus $960.00 for each additional dependent. See supra note 9 at, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.6(a) (October 2004); B.F., Docket No. 13-785 (issued September 20, 2013).
14

Id. at § 10.437(a), (b).

15

Id. at § 10.437(b)(1).

5

necessary living expenses.16 Because appellant has not met the first prong of the two-prong test
of whether recovery of the overpayment would defeat the purpose of FECA, it is not necessary
for OWCP to consider the second prong of the test, i.e., whether her assets do not exceed the
allowable resource base.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown, for the reasons noted above, that she
would experience severe financial hardship in attempting to repay the debt or that she
relinquished a valuable right or changed her position for the worse in reliance on the payment
which created the overpayment.17
On appeal, appellant asserted that she should not have to repay the $41,597.88
overpayment of compensation because she did not make the mistake that created it. However,
she received $41,597.88 in monies to which she was not entitled. Whether appellant must repay
the overpayment is governed by the above-described procedures and, as noted, application of
these standards shows that waiver of recovery is not warranted in her case.
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience, she has failed to show that
OWCP abused its discretion by refusing to waive the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of Title 20 of the Code of Federal Regulations provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual, and any other relevant factors, so as to
minimize any hardship.”18
ANALYSIS -- ISSUE 3
The record supports that, in requiring repayment of the $41,597.88 overpayment of
compensation by deducting $253.85 from appellant’s compensation payments every 28 days,
OWCP took into consideration the financial information submitted by her as well as the factors
set forth in section 10.441 and found that this method of recovery would minimize any resulting
hardship on appellant. Therefore, OWCP properly required repayment of the overpayment by
deducting $253.85 from her compensation payments every 28 days.

16

See supra note 14.

17

See William J. Murphy, 41 ECAB 569, 571-72 (1989).

18

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

6

CONCLUSION
The Board finds that appellant received a $41,597.88 overpayment of compensation. The
Board further finds that OWCP did not abuse its discretion by refusing to waive recovery of the
overpayment and OWCP properly required repayment of the overpayment by deducting $253.85
from her compensation payments every four weeks.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

